                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SIMON HERNANDEZ GONZALEZ,
                                  11                                                       Case No. 19-02404 BLF (PR)
                                                         Plaintiff,
                                  12                                                       ORDER OF SERVICE; DIRECTING
Northern District of California




                                                   v.                                      DEFENDANTS TO FILE
 United States District Court




                                  13                                                       DISPOSITIVE MOTION OR
                                           SAN MATEO COUNTY JAIL                           NOTICE REGARDING SUCH
                                  14                                                       MOTION; INSTRUCTIONS TO
                                           MEDICAL PROVIDERS, et al.,                      CLERK
                                  15                    Defendants.
                                  16

                                  17

                                  18            Plaintiff, a state prisoner at the California Correctional Institute (“CCI”) in
                                  19   Tehachapi, filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against
                                  20   medical personnel at the San Mateo County Jail (“SMCJ”), where he was previously
                                  21   incarcerated.1 The Court dismissed the complaint with leave to amend for Plaintiff to
                                  22   correct deficiencies. Dkt. No. 9. Plaintiff filed an amended complaint. Dkt. No. 10,
                                  23   hereinafter “Am. Compl.”
                                  24                                            DISCUSSION
                                  25   A.       Standard of Review
                                  26            A federal court must conduct a preliminary screening in any case in which a
                                  27

                                  28   1
                                           This matter was reassigned to this Court on October 24, 2019. Dkt. No. 12.
                                   1   prisoner seeks redress from a governmental entity or officer or employee of a
                                   2   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   3   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   4   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   5   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   6   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   7          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   8   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   9   violated, and (2) that the alleged violation was committed by a person acting under the
                                  10   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  11   B.     Plaintiff’s Claims
                                  12          Plaintiff claims he is 64 years and has been a Type-1 diabetic for 25 years. Am.
Northern District of California
 United States District Court




                                  13   Compl. at 3. This requires he receive daily insulin shots of “25 lentos/8 movos,” the lack
                                  14   of which (or improper dosage) could result in shock, loss of limbs, comma, organ failures,
                                  15   and even death. Id. While he was housed at SMCJ, he claims he did not receive his
                                  16   medication on time or in proper doses and began to suffer sickness and chronic pain. Id.
                                  17   Plaintiff claims SMCJ would wait until he was in severe condition before administering
                                  18   medical attention and providing insulin for his diabetic condition. Id. at 3-4. He describes
                                  19   several incidents of inadequate medical care which occurred on February 27, 2018, March
                                  20   14, 2018, and June 19, 2018. Id. at 5-7. Plaintiff claims Defendant Carlos Morales, the
                                  21   Director of Correctional Health in San Mateo County, failed to adequately train and
                                  22   supervise his subordinate nurses and to ensure that adequate medical care was being
                                  23   administered to Plaintiff who suffered bad medical treatment that caused serious injuries.
                                  24   Id. at 3. He claims the denial of adequate medical care violated the Eighth Amendment as
                                  25   amounting to deliberate indifference to serious medical needs. Id. Based on the foregoing,
                                  26   Plaintiff states a cognizable § 1983 claim. See Estelle v. Gamble, 429 U.S. 97, 104 (1976);
                                  27   Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011).
                                  28                                                 2
                                   1          Plaintiff previously stated that he was unable to name individual nurses and his
                                   2   primary care provider because they withheld their names from him. Dkt. No. 9 at 3. Once
                                   3   Defendant Morales is served, Plaintiff may be able to obtain the names of the individuals
                                   4   who treated him through discovery and then move to add them to this action.
                                   5

                                   6                                         CONCLUSION
                                   7          For the reasons state above, the Court orders as follows:
                                   8          1.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                   9   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                  10   of the complaint, all attachments thereto, and a copy of this order upon Defendant
                                  11   Director Carlos Morales at Correctional Health Services (300 Bradford Street,
                                  12   Redwood City, CA 94063). The Clerk shall also mail a copy of this Order to Plaintiff.
Northern District of California
 United States District Court




                                  13          2.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                  14   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                  15   summons and the amended complaint. Pursuant to Rule 4, if Defendants, after being
                                  16   notified of this action and asked by the Court, on behalf of Plaintiff, to waive service of the
                                  17   summons, fail to do so, they will be required to bear the cost of such service unless good
                                  18   cause shown for their failure to sign and return the waiver form. If service is waived, this
                                  19   action will proceed as if Defendants had been served on the date that the waiver is filed,
                                  20   except that pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file
                                  21   an answer before sixty (60) days from the day on which the request for waiver was sent.
                                  22   (This allows a longer time to respond than would be required if formal service of summons
                                  23   is necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                  24   form that more completely describes the duties of the parties with regard to waiver of
                                  25   service of the summons. If service is waived after the date provided in the Notice but
                                  26   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                  27   from the date on which the request for waiver was sent or twenty (20) days from the date
                                  28                                                  3
                                   1   the waiver form is filed, whichever is later.
                                   2          3.      No later than ninety-one (91) days from the date this order is filed,
                                   3   Defendants shall file a motion for summary judgment or other dispositive motion with
                                   4   respect to the claims in the amended complaint found to be cognizable above.
                                   5                  a.     Any motion for summary judgment shall be supported by adequate
                                   6   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                   7   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                   8   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                   9   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  10   Court prior to the date the summary judgment motion is due.
                                  11                  b.     In the event Defendants file a motion for summary judgment, the
                                  12   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
Northern District of California
 United States District Court




                                  13   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  14   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  15          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  16   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  17   motion is filed.
                                  18          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  19   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  20   must come forward with evidence showing triable issues of material fact on every essential
                                  21   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  22   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  23   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  24   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  25   F.3d 651, 653 (9th Cir. 1994).
                                  26          5.      Defendants shall file a reply brief no later than fourteen (14) days after
                                  27   Plaintiff’s opposition is filed.
                                  28                                                   4
                                   1            6.       The motion shall be deemed submitted as of the date the reply brief is due.
                                   2   No hearing will be held on the motion unless the Court so orders at a later date.
                                   3            7.       All communications by the Plaintiff with the Court must be served on
                                   4   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                   5   copy of the document to Defendants or Defendants’ counsel.
                                   6            8.       Discovery may be taken in accordance with the Federal Rules of Civil
                                   7   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                   8   Rule 16-1 is required before the parties may conduct discovery.
                                   9            9.       It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  10   court informed of any change of address and must comply with the court’s orders in a
                                  11   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  12   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
Northern District of California
 United States District Court




                                  13            10.      Extensions of time must be filed no later than the deadline sought to be
                                  14   extended and must be accompanied by a showing of good cause.
                                  15            IT IS SO ORDERED.
                                  16   Dated: __March 30, 2020 ___                            ________________________
                                                                                              BETH LABSON FREEMAN
                                  17
                                                                                              United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Svc
                                       PRO-SE\BLF\CR.19\02404Gonzalez_svc
                                  26

                                  27

                                  28                                                      5
